Appellant files a motion for rehearing, adopting the propositions advanced and relied upon by him in the motion for rehearing in the case of Hugh Davis v. State, No. 10307, which motion is overruled in an opinion this day handed down. Appellant states that the propositions of law are the *Page 365 
same and the facts the same in the two cases, and that the two motions rest on identical grounds. We believe appellant to be correct in this. For the reasons set forth in the opinion overruling the motion for rehearing in cause No. 10307, Hugh Davis v. State, opinion this day handed down, this motion is overruled.
Overruled.